DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-20 are allowed. 
Independent claims 1, 17 and 19 respectively recites the limitations: 
utilizing, by the processor, a deep-learning neural network (DNN) to associate at least one bounding box of a plurality of bounding boxes with each unidentified object part of a plurality of unidentified object parts presented in the visual input;
wherein the deep-learning neural network (DNN) comprises trained parameters based on model object parts of a plurality of model objects; determining, by the processor, a plurality of orientation-based relationships between the plurality of unidentified object parts based on orientations between the plurality of bounding boxes;
determining, by the processor, a plurality of matching model object parts of a model object matching the plurality of unidentified object parts based on a similarity between:
i)    at least one orientation-based relationship of the plurality of orientation-based relationships, and
ii)    at least one model orientation-based relationship of a plurality of model orientation-based relationships;
identifying, by the processor, an object in the visual input based on the subset plurality of matching model object parts of the model object: and generating, by the processor, a digital representation of a region of interest (ROI) in the visual input, wherein the digital representation identifies the object.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/WEI WEN YANG/           Primary Examiner, Art Unit 2667